DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (US 20180228516 A1) (hereon referred to as Armstrong) in view of Minfelde et al. (US 6755830 B2) (hereon referred to as Minfelde). 
Regarding Claim 1, Armstrong discloses a spinal fixation device (element 102 in Figure 27 with the attachment 313 from Figure 27 replaced by the attachment shown in Figure 41) for securing stabilizing rods to bone, comprising;

a first rod coupling head (the first rod coupling head includes the u-shaped cavity 102 as seen in Figure 27 and the top portion of the attached secondary rod holder seen in Figure 41; elements 933, 918, and 930 are included in the first rod coupling head as it is attached to the u-shaped rod holder) connected to the proximal end of the threaded shaft and being configured to rotate in a polyaxial manner with respect to the threaded shaft (Figure 27 shows the polyaxial head of the screw 100 showing it’s polyaxial movability), the first rod coupling head having side walls and a first cavity for receiving a first rod (Figure 27 shows the leftmost side wall and the cavity to hold rod 150, and the right side wall is being considered the combination of the right portion of the u-shaped rod receiver and element 930 of Figure 41 as they are both part of the first rod coupling head), the cavity being open toward a top of the first rod coupling head (Figure 27 shows the set screw in place preventing the removal of the rod, however without the set screw the top would be open as seen in Figure 15), wherein in a neutral position of the first rod coupling head, the first rod coupling head extends symmetrically around the longitudinal axis of the threaded shaft (neutral position is considered the first rod coupling head being along the longitudinal axis as seen in Figure 27); and
a second rod coupling head (Figure 41 shows the second rod coupling head as the portion to the right of the angled grooves of element 952, body 950) being rotatably connected (Section [0128] describes the splined connection 952 which allows incremental movement and selective positioning) to one of the side walls of the first rod coupling head (this portion is connected to the right side wall which is being defined as the wall to the left of the splined connection 952), around an axis of rotation so as to rotate in a monoaxial manner with respect to the first rod coupling head (the splined connection only 

    PNG
    media_image1.png
    512
    513
    media_image1.png
    Greyscale

Armstrong fails to disclose that the axis of rotation is disposed at an angle that is between 70 and 85 degrees from the longitudinal axis of the threaded shaft facing away from the distal end of the threaded shaft.
Minfelde teaches the first rod coupling head (4) (see Fig. 2C) and a second coupling head (14), wherein the first coupling head is configured to receive a threaded shaft (1) and the second rod coupling 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Armstrong to have the angled attachment between the first and second rod coupling heads as taught by Minfelde, as Minfelde teaches the angled attachment which would improve the accessibility and positioning when aligning multiple rods within the body and gives the surgeon greater freedom of placement when orienting the screws in a patient (see Col. 3, ll. 46-55).
It is well known in the art that routine experimentation and various experimental design choices could have brought upon the arrival of the axis of rotation being disposed at an angle of between 70 and 85 degrees from the longitudinal axis. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2D 454, 456 (CCPA 1955). Because of this, it would have been obvious to a person having ordinary skill in the art to have come to a point where the axis of rotation is disposed at an angle of between 70 and 85 degrees from the longitudinal axis in order to improve or benefit the position of a second rod with regard to the first rod and other means of stabilization for a particular treatment application.
Regarding Claim 2, Armstrong discloses the spinal fixation device (element 102 in Figure 27 with the attachment 313 from Figure 27 replaced by the attachment shown in Figure 41), further comprising a locking plate (a crown, element 126, performs this function) disposed in the first rod coupling head such that inserting the first rod (element 150) in the first cavity (u-shaped cavity 110) and tightening a set screw (set screw is element 500) into the first rod pushes the first rod against the locking plate and prevents any axial movement of the first rod coupling head to lock the first rod coupling head in the neutral position (when the set screw pushes down on the rod in Figure 27 the rod presses down on the 
Regarding Claim 3, Armstrong discloses the spinal fixation device (element 102 in Figure 27 with the attachment 313 from Figure 27 replaced by the attachment shown in Figure 41), wherein the threaded shaft (element 130 of screw 100) has a ball connector (the ball connector can be seen as the polyaxial head in Figure 27, and is element 132) and the first rod coupling head (the first rod coupling head includes the u-shaped cavity 102 as seen in Figure 27 and the top portion of the attached secondary rod holder seen in Figure 41. Elements 933, 918, and 930 are included in the first rod coupling head as it is attached to the u-shaped rod holder) has a socket (the socket is located within the receiver 102 and receives head 132) for receiving the ball connector to connect the first rod coupling head to the threaded shaft in a polyaxial manner (the ball joint nature of this fitting allows for polyaxial movement).
Regarding Claim 4, Armstrong discloses the spinal fixation device (element 102 in Figure 27 with the attachment 313 from Figure 27 replaced by the attachment shown in Figure 41), wherein the second rod coupling head (Figure 41 shows the second rod coupling head as the portion to the right of the angled grooves of element 952, body 950) is formed by a connector plate and a C-shaped rod holding element having a the second cavity and together with the connector plate forms a closed aperture for the second rod (the c-shaped holding element, connector plate, and cavity are all shown in Diagram 1 below), the C-shaped holding element having and an aperture for a set screw (the set screw aperture is beneath where element 950 is pointing in Figure 41), and the C-shaped holding element being attached to the connector plate, wherein the connector plate is connected to a one of the side walls (it would be attached to the rightmost side wall at the splined connection 952) of the first rod coupling head (the first rod coupling head includes the u-shaped cavity 102 as seen in Figure 27 and the top portion of the attached secondary rod holder seen in Figure 41. Elements 933, 918, and 930 are included in the first rod coupling head as it is attached to the u-shaped rod holder, see labelled diagram of Fig. 41 above)) .
Response to Arguments
Applicant's arguments filed 05/21/2021 have been fully considered but they are not persuasive. On page 7 of applicant’s remarks, it is contemplated that “there is no teaching in Armstrong et al. that the axis of rotation would also pass through a cavity in a first rod coupling head, since Armstrong et al. does not show how such a device 950 would be positioned with respect to a pedicle screw having a rod cavity.” However, as disclosed above, sleeve 933 is configured to accept a receiver of a pedicle screw, and is furthermore substantially similar to the previous embodiments presented by Armstrong. With this in mind, although there is no explicit drawing of component 933 holding a pedicle screw, one may refer to Fig. 27 instead. This embodiments shows the relation between the sleeve, the pedicle screw, and the second rod holding opening formed by 370, which is clearly in alignment with the axis of the first rod holding groove. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773